Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

          
2.         Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
             Regarding claim 4, “two hardfaces are formed on tow respective ones of the lateral faces” is confusing as it is not clear whether the two hardfaces include the hardface set forth in claim 1.

Claim Rejections - 35 USC § 102
3.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
  A person shall be entitled to a patent unless –



4.       Claim 1 and 4-5 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sjogren et al. (7,407,348), hereinafter Siogren. Regarding claim 1, Sjogren teaches a cutting tooth (Fig. 4C), comprising: a hardened tooth body 14 (as a steel or a powder metallurgically formed steel; col. 3, lines 28-31) having an interior hardness, and having a hardened outer body layer 12 (formed form a cemented carbide which has a harness greater than steel) having an outer body layer hardness greater than the interior hardness; the tooth body having a mounting side 15 (Fig. 4C), a front face (defined by of the top side of the tooth body which is spaced from the mounting side 15; Fig. 4C) spaced from the mounting side, and a plurality of lateral faces (defined by the sides of the tooth body) extending between the mounting side 15 and the front face; and a hardface 11 (defined by the superhard material such as a polycrystalline cubic boron nitride which has a greater hardness than steel and cemented carbide; col. 4, lines 37-44) material formed on at least one of the lateral faces, the hardface 11 having a hardface hardness greater than the outer body layer hardness. 
              Regarding claim 4, as best understood, Sjogren teaches everything noted above including that two hardfaces 11 are formed on two respective ones of the lateral faces (Fig. 4C), so that a worn tooth can be removed from a cutting implement and rotated about a central axis of the cutting tooth to remount the cutting tooth on the cutting implement.
. 

5.       Claim 1 and 3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hasegawa et al. (2006/0225553 A1), hereinafter Hasegawa, provided with the IDS submitted on 06/21/2021. Regarding claim 1, Hasegawa teaches a cutting tooth 1, comprising: a hardened tooth body 14 having an interior hardness (excluding the coating 15a; Fig. 6), and having a hardened outer body layer 28 (defined by the coating layer 28 formed from TiN on the body 14; Fig. 6 and paragraph 0028) having an outer body layer hardness greater (as TiN which has greater hardness than sintered alloy; paragraph 0028) than the interior hardness; the tooth body having a mounting side (defined by the side that tooth is connected to the rest of the disk cutter base 4), a front face (defined by the face of the insert facing the gullet 9 spaced from the mounting side, and a plurality of lateral faces  (defined by the top side and left and right sides of the tooth body) extending between the mounting side and the front face; and a hardface 30 formed on at least one (on the top of the tooth body 14; Fig. 6) of the lateral faces, the hardface having a hardface hardness greater than the outer body layer hardness 28.  It should be noted that the coating layer 30, which defines a hardface hardness formed from TiAN, has a hardness greater than the harness of the outer body layer 28 formed form TiN.  

          Regarding claim 3, Hasegawa teaches everything noted above including that the cutting tooth is self-sharpening during use due to faster wear of the front face than of the lateral hardface due to a difference in hardness between the lateral hardface and the front face.  

Claim Rejections - 35 USC § 103
      6.        The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the   
      Basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



7.       Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sjogren. Regarding claim 2, Sjogren does not explicitly teach that the interior hardness is in a range from about 25 to about 35 Rockwell C; the outer body layer hardness is in a range of from about 58 to about 64 Rockwell C; and the hardface hardness is at least about 65 Rockwell C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select the hardnesses within the ranges set forth above, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In re Aller, 105 USPQ 233.
 
Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Ono et at. (10,603,726), Goudemond et al. (7,179,023), Moriguchi et al. (5,597,272), Votsch et al. (2002/0039521), Colding (3,369,283), Ootaka et al. (10,195,676) and Oles et al. (6,599,062) teach a cutting tooth including a coating.  

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   
   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  February 1, 2022